COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:             01-13-00697-CR
Style:                    Maron Thomas
                          v The State of Texas
Date motion filed*:       December 2, 2013
Type of motion:           Motion for extension of time to file reporter’s record
Party filing motion:      Court reporter
Document to be filed:     Reporter’s record

If motion to extend time:
       Original due date:                   August 30, 2013
       Number of extensions granted:            3         Current Due date: December 2, 2013
       Date Requested:                      January 6, 2014

Ordered that motion is:

             Granted
              If document is to be filed, document due: January 6, 2014
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         The record was originally due on August 30, 2013. This is the fourth extension of
         time requested by and granted to the court reporter. The record is ordered filed
         no later than January 6, 2014, and no further extensions will be granted. See
         TEX. R. APP. P. 35.3(c) (requiring court to ensure record is timely filed).


Judge's signature: /s/ Justice Sherry Radack_____
                                              Acting for the Court
Panel consists of ____________________________________________

Date: December 5, 2013
November 7, 2008 Revision